Dismissed and Memorandum Opinion filed May 15, 2008







Dismissed and Memorandum Opinion filed May 15, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00601-CV
____________
 
DIANE T. STELLY, Appellant
 
V.
 
CITIBANK (SOUTH DAKOTA) N.A., Appellee
 

 
On Appeal from the County
Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 871,770
 

 
M E M O R A N D U M   O P I N I O N
On appeal, appellant Diane T. Stelly contends that the
trial court erred in granting summary judgment in favor of appellee Citibank
(South Dakota) N.A. on a credit card account debt Stelly allegedly owed. 
Stelly also contends the trial court abused its discretion in denying her
motion for new trial.  However, because the trial court subsequently granted
Stelly=s motion for new
trial during the period of its plenary power, we dismiss this appeal as moot
and for lack of jurisdiction.




On May 4, 2007, the trial court signed a final summary
judgment awarding actual damages, attorney=s fees,
post-judgment interest, and costs to Citibank.  Stelly timely filed a motion
for new trial, and on July 17, 2007, the trial court held a hearing on the
motion.  At the conclusion of the hearing, the trial court orally announced
that it was denying Stelly=s motion.  Stelly immediately filed a
notice of appeal.  However, the next day, July 18, the trial court entered a
written order granting Stelly=s motion for new trial.
Generally, appeals may be taken only from final judgments. 
Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).  When a motion
for new trial is granted, the case is reinstated upon the docket of the trial
court and will stand for trial the same as though no trial had been had.  Wilkins
v. Methodist Health Care Sys., 160 S.W.3d 559, 563 (Tex. 2005).  Thus, when
the trial court grants a motion for new trial, the trial court Aessentially wipes
the slate clean and starts over.@  Id. 
Here, the trial court granted Stelly=s motion for new
trial within the period of its plenary power.  See Tex. R. Civ. P. 329b(d), (e); Thomas
v. Oldham, 895 S.W.2d 352, 356 (Tex. 1995).  Therefore, the issues
presented in this appeal are rendered moot and this Court lacks appellate
jurisdiction.  Accordingly, we order the appeal dismissed.
 
 
/s/      Adele Hedges
Chief Justice
 
 
 
Judgment rendered
and Memorandum Opinion filed May 15, 2008.
Panel consists of
Chief Justice Hedges, Justice Boyce, and Senior Justice J. Harvey Hudson.*
 
 
______________________________
*Senior Justice
Hudson sitting by assignment.